                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

STEVE WILDMAN, et al.,                  )
                                        )
    Plaintiffs,                         )
                                        )
v.                                      )                  No. 4:16-cv-00737-DGK
                                        )
AMERICAN CENTURY SERVICES, LLC, et al., )
                                        )
    Defendants.                         )


                             JUDGMENT IN A CIVIL ACTION

      Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

 X Decision by Court. This action has been considered and a decision has been rendered by
the Court.

IT IS ORDERED AND ADJUDGED that

Defendants’ Motion for Summary Judgment is granted in part. (Order, Doc. 54)
Defendants’ Motion for Summary Judgment is granted in part. (Order, Doc. 185)
Judgment is entered in favor of Defendants on all remaining claims. (Doc. 304)


February 6, 2019                            Paige Wymore-Wynn
Dated                                       Clerk of Court

February 6, 2019                            /s/ Tracy Strodtman
Entered                                     (by) Deputy	Clerk	




        Case 4:16-cv-00737-DGK Document 305 Filed 02/06/19 Page 1 of 1
